MEMORANDUM **
Joe Wallace Peeples, III, appeals from his guilty-plea conviction and 84-month sentence for bank robbery, in violation of 18 U.S.C. § 2113(a).
Pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967), counsel for Peeples has filed a brief stating that he finds no grounds for relief, along with a motion to withdraw as counsel of record. No pro se supplemental brief or answering brief has been filed.
*756Our examination of the brief and our independent review of the record pursuant to Penson v. Ohio, 488 U.S. 75, 82-83, 109 S.Ct. 346, 102 L.Ed.2d 300 (1988), disclose no grounds for relief on direct appeal.1 Accordingly, we affirm the district court’s judgment.
Counsel’s motion to withdraw is GRANTED, and the district court’s judgment is AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.


. We express no opinion as to whether counsel rendered ineffective assistance during the sentencing proceedings. See United States v. Daychild, 357 F.3d 1082, 1095 (9th Cir.2004) ("we do not ordinarily consider on direct review claims challenging the efficacy of a criminal defendant’s representation”).